Citation Nr: 1513524	
Decision Date: 03/30/15    Archive Date: 04/03/15

DOCKET NO.  10-37 460	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Indianapolis, Indiana


THE ISSUE

Entitlement to dependency and indemnity compensation (DIC) under 38 U.S.C.A. § 1151.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant, her daughter, and her friend H.P.


ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel


INTRODUCTION

The Veteran served on active duty from November 1954 to December 1957.  He
died in December 2007, and the appellant is his surviving spouse.

This case comes to the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision of the RO in Indianapolis, Indiana, that denied her claim for Dependency and Indemnity Compensation (DIC) under the provisions of 38 U.S.C.A. § 1151.

The Board remanded this appeal in July 2013 for additional development, and the case was subsequently returned to the Board.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

As there has not been substantial compliance with the remand directives, the appeal must be remanded again.  Stegall v. West, 11 Vet. App. 268 (1998).

The Board notes for a claim, as here, filed on or after October 1, 1997, the appellant must show that the VA treatment in question resulted in additional disability or death, and, further, that the proximate cause of the additional disability or death was carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing the medical or surgical treatment, or that the proximate cause of the disability was an event which was not reasonably foreseeable.  38 U.S.C.A. § 1151 (West 2014); 38 C.F.R. § 3.361(a)-(d) (2014).

The appellant essentially contends that the Veteran's death was caused or hastened as a result of improper VA medical treatment, beginning with his initial VA podiatry visit on November 19, 2007, when a piece of glass was removed from the Veteran's foot, but an infection was not noted and he was not given antibiotic pills, and continuing through his subsequent VA hospitalization from late November 2007 until his death in early December 2007.  See her October 2008 statement and March 2011 hearing testimony.

Based on the appellant's contentions, the Board's July 2013 remand requested that the AOJ obtain a VA medical opinion as to whether it was at least as likely as not  that VA treatment and hospitalization from November to December 2007 caused the Veteran's death as a result of inadequate treatment of the initial glass injury to the foot causing sepsis, the failure to promptly amputate to the foot, inadequate foot surgery, and/or the failure to re-intubate the Veteran after he removed his breathing tube? 

A VA medical opinion was obtained in September 2013, and the VA examiner provided a medical opinion that was not fully responsive to the questions posed in the July 2013 remand.  

The examiner provided a brief summary of the Veteran's hospital treatment, and indicated that the Veteran had multiple severe chronic medical conditions prior to his hospitalization, and was admitted to the hospital and placed in the ICU.  He was immediately placed on broad spectrum intravenous (IV) antibiotics for sepsis.  Vascular surgery followed the patient's infected foot throughout his hospital course and provided wound care, but amputation was not deemed necessary.  He was taken to the operating room where extensive debridement was performed.  The VA examiner opined that the Veteran died as a result of sepsis in the setting of multiple chronic severe comorbidities, not as a result of inadequate or inappropriate treatment.

The Veteran's death certificate reflects that he died from acute bronchopneumonia with atherosclerotic heart disease being a significant condition contributing to death.  In contrast, the autopsy report noted that the Veteran had a complex medical history which included congestive heart failure, chronic obstructive pulmonary disease, and diabetes mellitus.  When he was hospitalized, the Veteran was in an altered mental state and presented with chronic renal failure.   He had cellulitis of his left heel and its extensive nature predisposed him to both local and systemic infection.  His immediate cause of death was septic shock secondary to the infection with Citrobacter.  His proximate cause of death was diabetes complicated by congestive heart failure and renal failure.  The physician noted that prior to death, the Veteran had pulled his intubation tube out, he became unresponsive, and was re-intubated.

A February 2008 attending physician's statement, completed by a VA doctor and submitted to an insurance company, lists the primary cause of death as acute aspiration and respiratory failure, and the secondary or contributory cause of death as sepsis, gangrene of the left foot, and renal failure.

In June 2014, the appellant asserted that a coroner told her that the death certificate contains an irregularity, in that it continued to list acute bronchopneumonia as the cause of death even after an autopsy report noted that the immediate cause of death was septic shock secondary to infection with Citrobacter.  

As the VA medical opinion was not fully responsive to the questions posed in the July 2013 remand, additional medical comment is needed.  Moreover, the examiner is once again asked to comment on the discrepancy between the cause of death listed on the death certificate and the diagnoses listed on the autopsy report and terminal medical records.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Forward the Veteran's claims folder to the VA examiner who offered the September 2013 medical opinion (or a suitable substitute if this individual is unavailable) for an addendum.  The examiner is requested to review the claims folder.

(a) The examiner is asked to opine as to whether it is at least as likely as not (50 percent or more likelihood) that VA podiatry treatment on November 19, 2007 and/or subsequent hospital care from November 24 through early December 2007 caused the Veteran's death?  In particular, did VA medical care during this period result in the terminal sepsis?

(b) If the answer to either of the above questions is yes, the examiner is asked to opine as to whether it is at least as likely as not (50 percent or more likelihood) that the Veteran's death was (i) the result of carelessness, negligence, lack of proper skill, error in judgment, similar instance of fault on VA's part in furnishing medical care, or (ii) an event not reasonably foreseeable*?

In this regard, please discuss the following contentions from the appellant:  (1) the initial treatment of a glass injury to the foot caused sepsis, (2) VA failed to promptly amputate the foot, (3) VA foot surgery was inadequate, and (4) VA failed to re-intubate the Veteran after he removed his breathing tube.

(c) The examiner should also comment on the discrepancy between the cause of death listed on the death certificate and the diagnoses listed on the autopsy report and terminal medical records.

*The examiner should consider that an event does not have to be "completely unforeseeable or unimaginable" but it must "be one that a reasonable health care provider would not have considered to be an ordinary risk of the treatment provided."

The examiner is requested to provide a supporting rationale for any opinion expressed.

2.  Then, readjudicate the appellant's claim.  If the benefit sought on appeal remains denied, the appellant and her representative should be provided a supplemental statement of the case and afforded an opportunity to respond.  The case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. PARAKKAL 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




